DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 5/11/2022.
Claim Objections
Claims 11-13 are objected to because of the following informalities:  Claim 11 depends from claim 9 but should depend from claim 10.  Claims 12 and 13 depend from claim 11 and inherit the deficiencies of claim 11.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11-13 recite the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests changing the dependency of claim 11 so that it depends from claim 10 instead of claim 9.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 10-11, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsook et al (US 2016/0063104 A1).
As to claims 1, 10, and 19, Barsook teaches A method for video search, comprising: receiving a first event generated by triggering a first control in a video playback page (Barsook teaches visually identifying objects while playing back a video in Figure 1a and [0017]); acquiring, in response to the first event, a current video image frame played in the video playback page when the first event is triggered (Barsook teaches a video frame containing the visual objects in Figure 1a and [0017]); acquiring a first to-be-searched target positioned by a second control in the current video image frame and a first display position of the first to-be-searched target in the current video image frame, and displaying the second control on the first display position (Barsook describes allowing the user to select an object within the current video frame and utilize a navigation mechanism in order to select a search term/object. Barsook then searches the video for other frames containing the selected object/term. See Figure 1a-1c and [0017]-[0021] and [0026]); and acquiring a first recommendation result corresponding to the first to-be-searched target, and displaying the first recommendation result in a search result page (Barsook discloses allowing the user to visually scan a video and click on object within the video, thus, adding the object to the search criteria. Barsook then teaches a search is conducted and thumbnails are compiled which match the search parameters (visual objects selected). See [0026]-[0027]).
As to claims 2 and 11, Barsook further teaches wherein the second control comprises at least one of a floating box or a floating point (Barsook describes the user selects objects within a video by hovering a pointer over an object in [0017]).
As to claims 5 and 14, Barsook further teaches wherein the first to-be-searched target comprises a valid target and an invalid target, and the method further comprises: acquiring all video image frames of a video played in the video playback page (Barsook teaches displaying all thumbnails which are frames of a video containing objects on interest in [0028] and Figure 2b); and acquiring the valid target of each of the video image frames to obtain global results, wherein the valid target comprises at least one of a person, a commodity and an item (Barsook describes displaying thumbnails at the bottom of the larger selected video thumbnail. Barsook discloses highlighting thumbnails, which contain the object of interest (valid target).  Barsook shows a person sitting in a chair, and empty chair, a tree with leaves, and a table in the video frame. See Figure 2b and [0028]); the invalid target is a target result other than the valid target (Barsook teaches showing both highlighted and non-highlighted thumbnails (invalid target) contain objects outside of the interest of the user. See Figure 2b and [0028]).
Allowable Subject Matter
Claims 3-4, 6-9, 12-13, and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, claims 3 and 12 recite “acquiring the first target positioned by the floating box and the second target positioned by the floating point in the current video image frame; acquiring a display position of the first target in the current video image frame and a display position of the second target in the current video image frame; and displaying the floating box on the display position of the first target in the current video image frame, and displaying the floating point on the display position of the second target in the current video image frame”, which is not found in the cited prior art.
Specifically, claims 6 and 15 recite “if the first to-be-searched target is the valid target, acquiring the first recommendation result corresponding to the valid target and displaying the first recommendation result in the search result page; if the first to-be-searched target is the invalid target, displaying prompt information indicating that there is no search result in the search result page; or if the first to-be-searched target is the valid target, acquiring the first recommendation result corresponding to the valid target and sequentially displaying the first recommendation result and the global results other than the first recommendation result in the search result page; if the first to-be-searched target is the invalid target, displaying the global results in the search result page”, which is not found in the cited prior art.
Specifically, claims 7 and 16 recite “receiving a second event generated by triggering a second control; and evoking, in response to the second event, the search result page, wherein the search result page at least partially covers the current video image frame and blocks the second control”, which is not found in the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161